DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious an engine blow-by gas device which has a pipe extending from an upper portion to a lower portion of the engine while being exposed to the outside air (i.e. the pipe itself is outside the engine block/insulation/head) and leads to a heat chamber in a flywheel housing for heating the blow-by gas, the heat chamber is adjacent a mechanism chamber, the mechanism chamber being a chain/belt case for the camshaft transmission mechanism. 
Close prior art includes:
Spix (US 6,234,154) which discloses a blow-by gas chamber which travels adjacent the ambient air between a lower and upper part of the engine and is heated by a chamber in that location (Fig. 1, shown).
Back (US 2002/0195091) which disclose a blow-by gas pipe 22 which travels between an upper and lower portion of the engine (Fig. 5, shown).
Nakamura et al (US 10,704,435)  which discloses a blow-by gas breather system which includes a heating chamber 8 adjacent the top of the engine (Fig. 1, shown).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747